DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The I.D.S. received 4-19-22 has been considered.  However, the first 4 references have been lined through due to the numbers including an “x”.  The Applicant does not need to do anything because the Examiner has cited these references on the PTO-892.
Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 6-15-22.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
An apparatus comprising both the grip and the trimmer, of claims 2 and 5 (see 112 rejections below);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract utilizes the legal phraseology “comprise” and “configured to”.
The title of the invention is not descriptive (see 112 in the next paragraph).  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Conductor Trimmer System.
The disclosure is objected to because of the following informalities:
In paragraph [001], the phrase “No. 15/498,622, filed” should be replaced with “No. 15/498,622, (now U.S. Patent 10,784,661 B1) filed”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
It is unclear what structure the instant invention incorporate that allows for a single apparatus to comprise both the grip and the trimmer.  The specification fails to provide any insight on how these two structures make up the same single apparatus.  As shown in the Figure 1, the blade of the trimmer is moved so that the periphery engages the work piece and at the same time the rollers engage the wall of the second grip body portion defining groove to create a clamping allowing for the trimmer to remain engaged with the grip.  However, this engagement requires the work piece.  Without the work piece, the grip and the trimmer have no way of remaining engaged with one another and therefore cannot be considered parts of the same apparatus.  The grip and the trimmer are merely two separate structures that work with one another as a system.  It is recommended that the preamble of claim 1 be changed to “a system” and, in claim 1, the system would comprise an apparatus to represent the grip and in claims 2 and 5, the system would further include a trimmer.  The preambles of claims 2-8 should be changed to “The system”.  Making this change overcomes the Drawing objection above and the 112 rejections below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claims 2 and 5, what structure allows for the apparatus of claim 1 to further comprise a trimmer.  As disclosed in paragraph 7 rejection above, the specification has provided no insight in the structure allowing for the grip to further comprise the trimmer.  The trimmer may make up a different part of a system that incorporates the claim 1 apparatus but is not and cannot be considered part of the claim 1 apparatus.
With regards to claim 2, it is unclear what structure allows for the trimmer to be “rotatably connected” to the groove.  As disclosed in paragraph 7 rejection above, the trimmer and the grip are never connected to form a single apparatus.  The phrase should be replaced with “rotatably engaged”. 
With regards to claim 5, it is unclear what structure allows for the engagement between the groove and the rails allows for the trimmer to be comprised by the apparatus.  This engagement does not make the trimmer part of the apparatus but instead explains how the trimmer works with the apparatus.
Allowable Subject Matter
Claims 1 and 6-8 are allowed.
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
24 August 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724